OPINION
PER CURIAM
The trial court sustained a demurrer to the amended petition as not stating a cause of action in the plaintiff.
The action was a suit for damages against certain officials of the union, personally, claimed to have been suffered by plaintiff by reason of wrongful acts of said officials of the union in their conduct and relation to Union Local No. 165 of the Moving Pictures Operators, of which he was a member.
The amended petition failed to show that he, the plaintiff, had exhausted all his remedies within the union, as provided in the by-laws and regulations of the union, and upon the authority of International Union of Steam & Operating Engineers v Owens, 119 Oh St 94, the judgment is affirmed.
ROSS, PJ, HAMILTON and MATTHEWS,' JJ, concur.